       Case 3:20-cv-00092-BAJ-EWD             Document 63-1        04/28/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA

MCARTHUR GRIFFIN                                  §
                                                  §
       Plaintiff                                  §
                                                  § CIVIL ACTION NO.: 3:20-92-BAJ-EWD
                                                  §
       Versus                                     §
                                                  §
REC MARINE LOGISTICS LLC, ET AL.                  § TRIAL BY JURY DEMANDED
                                                  §
       Defendants                                 §


    MEMORANDUM IN SUPPORT OF MOTION TO COMPEL DISCOVERY
RESPONSES AND TO STRIKE THE NON-INSURANCE DEFENDANTS’ MCCORPEN
                            DEFENSE


       Plaintiff, McArthur Griffin, respectfully submits this memorandum in support of his

Motion to Compel Discovery Responses and to Strike the Non-Insurance Defendants’ McCorpen

Defense (“Plaintiff’s Motion”).     Plaintiff requests that REC Marine Logistics, LLC (“REC

Marine”), GOL, LLC (“GOL”), Gulf Offshore Logistics, LLC (“Gulf Offshore”), and Offshore

Transport Services, LLC (“OTS”) (collectively, the “Non-Insurance Defendants”) be ordered to:

(a) respond fully, completely, without objection, and in writing to Plaintiff’s Second Requests for

Production and Second Interrogatories that were served upon them on March 2, 2021. Further,

Plaintiff seeks all other associated relief based on the Non-Insurance Defendants’ failure to provide

timely discovery responses, including the striking of their purported McCorpen defense.1


1
  The Non-Insurance Defendants have not pled the McCorpen defense and Plaintiff does not
concede that the defense is properly pled. See Exhibit 12 (Non-Insurance Defendants’ Answer).
Mr. Salley (the Non-Insurance Defendants’ prior counsel) referenced it in a document titled
“Status Conference on Behalf of Defendants REC et. al., which was emailed to the Court and
counsel by Mr. Salley. See Exhibit 13 (Non-Insurance Defendants’ Status Conference Report).
Moreover, Mr. Khoury (the Non-Insurance Defendants’ current counsel) has indicated he intends
to argue McCorpen applies to this case (it does not). In an abundance of caution (in the event the
      Case 3:20-cv-00092-BAJ-EWD             Document 63-1       04/28/21 Page 2 of 11




     I.    PROCEDURAL FACTS AND RELEVANT FACTUAL BACKGROUND

       At times, obtaining discovery in this case has proven to be extremely difficult. For

example, at the outset of this case, REC Marine (through prior counsel) threatened to personally

sanction undersigned counsel for merely seeking discovery and later declined to respond to

discovery, despite being ordered to do so. See Exhibit 1 (email threatening sanctions); Exhibit 2

(Judge White’s Order); Exhibit 3 (email memorializing call with F. Salley). Additionally, GOL,

Gulf Offshore, and OTS ignored the discovery that was served in state court (to which responses

were due prior to the removal of this case). See Exhibit 4 (discovery to GOL, Gulf Offshore, and

OTS); compare Exhibit 5 (Notice of Removal). Plaintiff could continue to provide examples

demonstrating the difficulty Plaintiff has experienced obtaining discovery. However, for brevity,

Plaintiff incorporates as if fully set forth herein: (a) Plaintiff’s Motion to Enforce, Compel

Discovery, and Sanctions for Violating Court Orders (Dkt. 15), (b) Plaintiff’s Memorandum in

Response to REC Marine Logistics, LLC et al.’s Motion to Stay (Dkt. 22), and (c) Plaintiff’s Reply

Memorandum in Further Support of its Motion to Enforce, Compel Discovery, and Sanctions for

Violating Court Orders (Dkt. 31).2

       On March 2, 2021, Plaintiff served his second requests for production on the Non-

Insurance Defendants. See Exhibit 6 (Plaintiff’s second requests for production and second

interrogatories); see also Exhibit 7 (March 3, 2021 emails).3 Plaintiff’s second requests for



Court finds that the McCorpen defense has been pled by the Non-Insurance Defendants), Plaintiff
requests the McCorpen defense be struck.
2
  Plaintiff has been able to obtain initial discovery responses from the Non-Insurance Defendants,
the parties have exchanged expert reports, and have scheduled fact depositions. That said, it
appears the Non-Insurance Defendants are returning to their baseline instinct to refuse to respond
to written discovery (again).
3
   To facilitate the Non-Insurance Defendants’ response to Plaintiff’s second requests for
production, counsel for Plaintiff emailed the Word version of the requests for production to the
Non-Insurance Defendants’ counsel.


                                              -2-
      Case 3:20-cv-00092-BAJ-EWD              Document 63-1       04/28/21 Page 3 of 11




production and second interrogatories went unanswered and, on April 6, 2021, counsel for Plaintiff

notified the Non-Insurance Defendants of the overdue discovery requests. See Exhibit 8 pg. 2

(April 6, 2021 email). The Non-Insurance Defendants were reminded of the overdue discovery on

April 12, 2021. See Exhibit 9 (April 12, 2021 email). On April 13th, 2021, the Non-Insurance

Defendants indicated they could have responses to Plaintiff’s second requests for production by

April 20, 2021. See Exhibit 10 (April 13, 2021 email). No responses were received on April 20,

2021. Counsel for Plaintiff asked the Non-Insurance Defendants to respond to Plaintiff's second

request for production as soon as possible. See Exhibit 11 (April 20, 2021 email).

       To date, Plaintiff has not received a response to his second requests for production and

second interrogatories.

                          II.   ARGUMENT AND AUTHORITY

       A.         THE DISCOVERY AND RELIEF SOUGHT BY PLAINTIFF IS AUTHORIZED

       Federal Rule of Civil Procedure 26(b)(1) provides that “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party's claim or defenses as proportional

to the needs of the case.” See FED. R. CIV. P. 26(b)(1). A court may compel responses to discovery

if the opposing party does not adequately or fully answer a discovery request. See FED. R. CIV.

P. 37(a)(3)(B).

       Moreover, Federal Rule of Civil Procedure 37 authorizes sanctions for discovery

misconduct which include striking pleadings, striking defenses, collecting attorney fees, and cost.

See FED. R. CIV. P. 37(a)(4), (2)(A), and (2)(C); Coane v. Ferrara Pan Candy Co., 898 F.2d 1030

(5th Cir. 1990); Chilcutt v. US, 4 F.3d 1313 (5th Cir. 1993).




                                               -3-
       Case 3:20-cv-00092-BAJ-EWD             Document 63-1        04/28/21 Page 4 of 11




       B.      THE NON-INSURANCE DEFENDANTS HAVE WAIVED                     ANY   OBJECTIONS      TO
               PLAINTIFF’S SECOND REQUESTS FOR PRODUCTION

       Plaintiff served his second requests for production and second interrogatories on the Non-

Insurance Defendants on March 2, 2021. See Exhibit 6 (Plaintiff’s second requests for production

and second interrogatories). To date, Plaintiff’s second requests for production and second

interrogatories remain unanswered and overdue. Under Rule 34, the party responding must

respond to requests for production and interrogatories within 30 days after service and each

response must either state the information will be produced or state with specificity the grounds

for objecting to the request. See FED. R. CIV. P. 34(2)(A)-(C). Accordingly, Defendant's failure to

respond in a timely fashion has operated to waive any objections that Plaintiff may have had to the

requests for production. The Non-Insurance Defendants have waived any objections to Plaintiff’s

Second Requests for Production. See Brown v. Logue, CV 15-193-RLB, 2015 WL 13049853, at

*1 (M.D. La. Oct. 14, 2015) (“As Plaintiffs did not make any timely objections, the court finds

that they have waived its objections to Defendants' Interrogatories and Requests for Production,

with the exception of those pertaining to any applicable privileges, immunities, or other protections

from disclosure.”); see In re United States, 864 F.2d 1153, 1156 (5th Cir. 1989) (“[A]s a general

rule, when a party fails to object timely to interrogatories, production requests, or other discovery

efforts, objections thereto are waived.”); see also B&S Equip. Co. v. Truckla Servs., Inc., No. 09-

cv-3862, 2011 WL 2637289, at *6 (E.D. La. July 6, 2011) (finding waiver of all objections to

“discovery requests based on relevance, unduly burdensome, over broad, or any other objection

not grounded on the attorney client or the work product privilege.”).

       The Non-Insurance Defendants should be compelled to provide written responses to

discovery and respond to Plaintiff’s Second Requests for Production requests within five (5) days

of the Court ruling on this issue.



                                                -4-
      Case 3:20-cv-00092-BAJ-EWD              Document 63-1         04/28/21 Page 5 of 11




       C.      THE NON-INSURANCE DEFENDANTS’ MCCORPEN DEFENSE SHOULD BE STRUCK
               AS A SANCTION

       Although the Non-Insurance Defendants’ Answer does not raise the McCorpen defense, at

various times, counsel for the Non-Insurance Defendants have claimed the McCorpen defense

applies to this case (it does not) and have offered argument directly to the Court. See Exhibit 13

(Non-Insurance Defendants’ Status Conference Report). In an abundance of caution, and without

conceding the Non-Insurance Defendants have properly pled the McCorpen defense, Plaintiff

requests that the Court strike the defense (in the event the Court finds that the McCorpen defense

has been pled by the Non-Insurance Defendants).

       By way of background, the McCorpen defense derives its name from McCorpen v. Cent.

Gulf S. S. Corp., which generally stands for the proposition that a seaman who willfully conceals

a pre-existing injury from his employer may not recover damages for maintenance and cure if that

injury is reactivated or aggravated during a later voyage. See 396 F.2d 547, 548 (5th Cir. 1968);

Brown v. Parker Drilling Offshore Corp., 410 F.3d 166, 171 (5th Cir.2005). However, the

maritime employer who seeks to invoke the McCorpen defense must prove that:

       (1) the claimant intentionally misrepresented or concealed medical facts;
       (2) the non-disclosed facts were material to the employer's decision to hire the claimant;
       and
       (3) a connection exists between the withheld information and the injury complained of in
       the lawsuit.

See Brown, 410 F.3d at 171. Plaintiff has requested that the Non-Insurance Defendants produce

documents responsive to the following requests for production:

       REQUEST 1: Produce all Documents supporting Defendants’ contention that Plaintiff
       intentionally concealed and/or misrepresented pertinent medical facts prior to his employment.
       This request seeks information related to Defendants’ claimed McCorpen defense. See
       McCorpen v. Central Gulf Steamship Corp., 396 F.2d 547, 548 (5th Cir. 1968).

       REQUEST 2: Produce all Documents reflecting the pre-employment disclosure of medical
       facts and/or pre-existing injuries for persons hired by Defendants, as well as any Documents
       reflecting the Defendants’ discussion/analysis of such facts or injuries before they were hired.


                                                -5-
       Case 3:20-cv-00092-BAJ-EWD             Document 63-1        04/28/21 Page 6 of 11




       For the purposes of this request for production, the Documents being requested are those for
       employees that worked aboard vessels owned, operated, controlled, and/or managed by
       Defendants and/or for persons hired that were/are classified as seamen. This request seeks
       information related to Defendants’ claimed McCorpen defense. See McCorpen v. Central Gulf
       Steamship Corp., 396 F.2d 547, 548 (5th Cir. 1968).

       REQUEST 3: Produce all Documents supporting Defendants’ contention that Plaintiff’s
       alleged intentional concealment and/or misrepresentation of pertinent medical facts materially
       affected Defendants’ decision to hire Plaintiff. This request seeks information related to
       Defendants’ claimed McCorpen defense. See McCorpen v. Central Gulf Steamship Corp., 396
       F.2d 547, 548 (5th Cir. 1968).

See Exhibit 6 (Plaintiff’s second requests for production and second interrogatories).

       Additionally, Plaintiff propounded the following interrogatories aimed at the Non-

Insurance Defendants’ McCorpen defense:

       INTERROGATORY 1: Identify by Bates number all Communications from Plaintiff that
       Defendants’ contend constitutes intentional concealment and/or misrepresented pertinent
       medical facts by Plaintiff that materially affected Defendants decision to hire Plaintiff. This
       interrogatory seeks information related to Defendants claimed McCorpen defense. See
       McCorpen v. Central Gulf Steamship Corp., 396 F.2d 547, 548 (5th Cir. 1968).

       INTERROGATORY 2: Identify and fully explain the alleged factual causal link between
       the alleged concealed pre-existing injuries and Plaintiff’s claimed injuries. This
       interrogatory seeks information related to Defendants claimed McCorpen defense. See
       McCorpen v. Central Gulf Steamship Corp., 396 F.2d 547, 548 (5th Cir. 1968).

       INTERROGATORY 3: Identify all persons who disclosed medical facts and/or pre-
       existing injuries before they were hired.

See Exhibit 6 (Plaintiff’s second requests for production and second interrogatories).

       It is axiomatic that the Non-Insurance Defendants must respond to discovery requests

related to defenses they intend to argue. Federal Rule of Civil Procedure 26(b)(1) explicitly

authorizes discovery of information related to defenses asserted by a party. See FED. R. CIV. P.

26(b)(1). Nevertheless, the Non-Insurance Defendants have opted not to respond to written

discovery requests (again). As a result, the Non-Insurance Defendants’ McCorpen defense should

be struck (to the extent it is even properly pled). A court imposes discovery sanctions to (1) secure

compliance with the rules of discovery (2) deter others from violating them, and (3) punish those


                                                -6-
       Case 3:20-cv-00092-BAJ-EWD              Document 63-1        04/28/21 Page 7 of 11




who do violate them. See Nat'l Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 643

(1976). A court may impose severe sanctions when a party's recalcitrance is due to willfulness or

bad faith. Nat'l Hockey League, 427 U.S. at 643; Proctor & Gamble Co. v. Haugen, 427 F.3d 727,

738 (10th Cir. 2005); Baba v. Japan Travel Bur. Int'l, 111 F.3d 2, 5 (2d Cir. 1997); Coane v.

Ferrara Pan Candy Co., 898 F.2d 1030,1032 (5th Cir. 1990). Before sanctions are administered

by the Court it must evaluate the discovery misconduct by four factors–was the subject conduct:

1) willful and in bad faith; 2) attributable to the client rather than the attorney; 3) substantially

prejudicial to the opposing party; and 4) a lesser sanction would be an ineffective deterrent. See

Coane, 898 F.2d at 1032.

       The Non-Insurance Defendants’ discovery misconduct is willful and in bad faith. A court

may consider a party's actions in a related case to determine whether a party acted willfully or in

bad faith. See Smith v. Smith, 145 F.3d 335, 344 (5th Cir. 1998); Bonaventure v. Butler, 593 F.2d

625, 626 (5th Cir.1979) (“Deliberate, repeated refusals to comply with discovery orders have been

held to justify the use of this ultimate sanction.”); Emerick v. Fenick Indus., Inc., 539 F.2d at 1381

(“[W]hen a defendant demonstrates flagrant bad faith and callous disregard of its responsibilities,

the district court's choice of the extreme sanction is not an abuse of discretion.”). As briefed in (a)

Plaintiff’s Motion to Enforce, Compel Discovery, and Sanctions for Violating Court Orders (Dkt.

15), (b) Plaintiff’s Memorandum in Response to REC Marine Logistics, LLC et al.’s Motion to

Stay (Dkt. 22), and (c) Plaintiff’s Reply Memorandum in Further Support of its Motion to Enforce,

Compel Discovery, and Sanctions for Violating Court Orders (Dkt. 31), the Non-Insurance

Defendants have demonstrated a pattern involving refusals to comply with discovery orders and

willful obstruction the discovery process. See Dkt. 15, 22, and 31.




                                                 -7-
       Case 3:20-cv-00092-BAJ-EWD            Document 63-1       04/28/21 Page 8 of 11




        The Non-Insurance Defendants’ discovery misconduct is attributable to the Non-Insurance

Defendants. Despite obtaining new counsel, the Non-Insurance Defendants are refusing to

respond to written discovery requests (again). The refusal to respond to Plaintiff’s discovery is

clearly a decision made by the Non-Insurance Defendants as it is unlikely two separate law firms

would refuse to respond to written discovery for the same clients.

        The Non-Insurance Defendants’ discovery misconduct is substantially prejudicial to

Plaintiff. The Non-Insurance Defendants refuse to provide Plaintiff any of the requested discovery

that would enable Plaintiff to test and/or challenge the Non-Insurance Defendants’ claimed

McCorpen defense. Without responses to the above requests for production and interrogatories,

Plaintiff will be severely disadvantaged in challenging the claims that (a) Plaintiff intentionally

misrepresented or concealed medical facts; (b) Plaintiff’s purported non-disclosed facts were

material to the Non-Insurance Defendants’ decision to hire Plaintiff; and (c) there is some

connection exists between the information the Non-Insurance Defendants’ claim has been withheld

and Plaintiff’s injuries.

        A lesser sanction would not deter the Non-Insurance Defendants’ discovery misconduct.

The parties have trudged this road before. REC Marine was ordered to respond to discovery before

this case was removed and REC Marine refused to comply with the order compelling discovery.

GOL, Gulf Offshore, and OTS simply ignored discovery requests. See Dkt. 15, 22, and 31. This

behavior went unpunished and now the Non-Insurance Defendants have returned to their original

strategy—ignore discovery requests.




                                               -8-
        Case 3:20-cv-00092-BAJ-EWD             Document 63-1      04/28/21 Page 9 of 11




         There is a pattern in this case (and others),4 and the Non-Insurance Defendants’ conduct is

going to continue unless the Non-Insurance Defendants are appropriately sanctioned for their

conduct.

                                       III.    EXHIBITS

         Exhibit 1      Email threatening sanctions

         Exhibit 2      Judge White’s Order

         Exhibit 3      Email memorializing call to F. Salley

         Exhibit 4      Discovery to GOL, Gulf Offshore, and OTS

         Exhibit 5      Notice of Removal

         Exhibit 6      Plaintiff’s second requests for production and second interrogatories

         Exhibit 7      March 3, 2021 emails

         Exhibit 8      April 6, 2021 email

         Exhibit 9      April 12, 2021 email

         Exhibit 10     April 13, 2021 email

         Exhibit 11     April 20, 2021 email

         Exhibit 12     Non-Insurance Defendants’ Answer

         Exhibit 13     Non-Insurance Defendants’ Status Conference Report

                                        IV.    PRAYER

         Plaintiff respectfully requests that the Court: (a) Order the Non-Insurance Defendants to

respond fully, completely, without objection, and in writing to Plaintiff’s Second Requests for

Production and Second Interrogatories that were served upon them on March 2, 2021 within five




4
    See Rec Marine v. Dequincy Richard, 19-cv-11149-LMA-DMD


                                                -9-
      Case 3:20-cv-00092-BAJ-EWD            Document 63-1       04/28/21 Page 10 of 11




(5) days of the Court compelling responses; (b) strike the Non-Insurance Defendants’ purported

McCorpen defense; and (c) for any other relief Plaintiff may be entitled.



                                                            Respectfully submitted,

                                                            MORROW & SHEPPARD LLP

                                                            /s/Daniel E. Sheppard
                                                            Daniel E. Sheppard
                                                            Bar Roll No. 38076
                                                            John D. Sheppard
                                                            Admitted Pro Hac Vice
                                                            msfiling@morrowsheppard.com
                                                            dsheppard@morrowsheppard.com
                                                            jsheppard@morrowsheppard.com
                                                            5151 San Felipe Street
                                                            Houston, Texas 77056
                                                            Telephone: (713) 489-1206
                                                            Facsimile: (713) 893-8370

                                                            Attorneys for Plaintiff




                                              - 10 -
      Case 3:20-cv-00092-BAJ-EWD            Document 63-1       04/28/21 Page 11 of 11




                                   CERTIFICATE OF SERVICE
I hereby certify that on April 28, I electronically filed the foregoing with the Clerk of Court by
using the CM/ECF filing system. Notice of this filing will be sent to counsel for all parties by
operation of the Court’s electronic filing system.
                                     /s/Daniel E. Sheppard
                                     Daniel E. Sheppard


                                CERTIFICATE OF CONFERENCE

Counsel for Plaintiff attempted to confer with Kyle Khoury, counsel for the Non-Insurance
Defendants, on multiple occasions regarding the relief requested. Plaintiff’s second requests for
production and second interrogatories went unanswered and, on April 6, 2021, counsel for Plaintiff
notified the Non-Insurance Defendants of the overdue discovery requests. The Non-Insurance
Defendants were reminded of the overdue discovery on April 12, 2021. On April 13th, 2021, the
Non-Insurance Defendants indicated they could have responses to Plaintiff’s second requests for
production by April 20, 2021. No responses were received on April 20, 2021. On April 20, 2021,
counsel for Plaintiff asked the Non-Insurance Defendants to respond to Plaintiff's second request
for production as soon as possible.

                                     /s/Daniel E. Sheppard
                                     Daniel E. Sheppard




                                              - 11 -
